A committee of both branches was appointed, to consider whether members of either house, who hold offices under th# *29United States, similar to those declared incompatible with their holding seats in the legislature of this commonwealth, by the constitution thereof, have a right to continue to sit as members.
The committee made a report in the senate, that members holding such offices ought not to retain their seats in either branch of the legislature. The report was rejected in the senate, and their proceeding thereon was sent to the house for concurrence.
It was then made a question in the house, whether persons, holding offices under the United States, similar to those, declared by the constitution of this commonwealth, incompatible with their holding seats in the legislature thereof, can have a constitutional right to retain their seats in this house ? and after being debated on two successive days, it was taken by yeas and nays, and decided in the negative, yeas 24, nays 137.1

 10 J. H. 149, 180, 182, 183. The same subject was brought up the next year, and a bill reported, by a committee appointed for the purpose, “ determining how far officers, in the pay of the federal government of the United States, shall be eligible to offices under the authority of the government of this commonwealth.” The bill was rejected. See 11 J. H. 66, 82, 169, 289.